Case 1:19-cv-05062-PAE Document 13 Filed 05/31/19 Page 1 of 6

From:FRIPP ISLAND CLUS OFFICE 849 83958 9079 05/29/2019 15:40 #OR7 P.a0BsogrF

JUDGE ENGELMAYER

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK 1 O CV BS () 6 2
a eV Ie

GUY CARPENTER & COMPANY, LLC, and
MARSH & MCLENNAN COMPANIES, INC.,
Plaintiffs.

re Case No,

TIMOTHY GARDNER. NICHOLAS DURANT.
and CLAUDE YODER.

 

Defendants.

DECLARATION OF HARTWELL DEW IN SUPPORT OF
PLAINTIFFS’ ORDER TO SHOW CAUSE FOR A TEMPORARY
RESTRAINING ORDER AND PRELIMINARY INJUNCTION
1. { submit this Declaration in support of Plaintiffs’ order to show cause for a
temporary restraining order and preliminary injunction. 1 am familiar with the facts and
circumstances stated herein, which are based upon my personal knowledge. If [ were called

upon to testify, I could and would testify competently as to the facts set forth herein.

 

i My Employment at Guy Carpenter
2. lL have been employed by Guy Carpenter & Company, LLC (“Guy Carpenter” or

the “Company”) for almost 22 years. My current job title Is Managing Director. During my
entire career with the Company, | have been based in Guy Carpenter’s Atlanta, Georgia office.
Lintil several years ago, I was the Branch Manager for the Atlanta office, in addition to my other
responsibilities at Guy Carpenter as a reinsurance broker.

Bi I focus my brokerage practice on property reinsurance, and in that capacity. | have

multiple significant clients that ] and others on my team service on a regular basis. For example.
Case 1:19-cv-05062-PAE Document 13 Filed 05/31/19 Page 2 of 6

FromcPRiPP ISLAND CLUB OFFICE G40 898 9079 OS5/ag/2019 16:41 #O27 P.OOS/007

I currently lead a team at Guy Carpenter that handles reinsurance brokerage business for “Client
A,”! which has been a Guy Carpenter client for over 20 years and generates cight figure revenues
annually for the Company.

I. Miv Business Dealings with Client A in 2019

4, On February 27, 2019, | traveled to the corparate headquarters of Client A for my
annual “Year-End Wrap-Up Meeting.” This is a regularly scheduled, annual meeting in which
we cover the business that was conducted in the prior year and discuss Client A’s reinsurance
needs for the upcoming year. This annual meeting involves team members from both Guy
Carpenter and Client A: however, shortly before my arrival at Client A’s offices, Client A’s
Chief Executive Officer asked to speak with me privately.

5. In this conversation, | was informed that Client A was going to be putting a
portion of its international] reinsurance placement out for a Request for Proposal (or “RFP”), and
the CEO asked that Guy Carpenter submit an RFP for this work. 1, of course, stated that we
would be happy to do so.

6. The following day, February 28, 2019, Tim Gardner — who at that time was Guy
Carpenter’s CEO of North America Operations ~ joined me at a breakfast meeting with Client
A’s CEO. Gardner had flown in from Seattle - where he had been attending a Guy Carpenter
Branch Managers” meeting the day before -- specifically to meet with Client A. I was pleased to
have Guy Carpenter’s CEO of North America Operations at this meeting. particularly given

Client A’s decision to issue an RFP for the portion of its international reinsurance placement that

 

' Due to confidentiality and business considerations, I am not at liberty to disclose the name of
this client in my declaration, but will provide it to the Court upon Your Honor’s request.

2
Case 1:19-cv-05062-PAE Document 13 Filed 05/31/19 Page 3 of 6

FromuPRIPP ISLAND GCLUB OFFICE 6843 838 9079 OS/29/2019 15:41 BOSSY PLOO4d/O0F

I referred to above. 1 did not know at this meeting that Gardner would announce his resignation
from Guy Carpenter just seven days later.

7. On March 7, 2019. Gardner announced his resignation from Guy Carpenter. |
learned that he would be going to work at Lockton. a competitor of Guy Carpenter, which was
launching a global reinsurance business, I also learned that two other Guy Carpenter senior
executives ~ Nick Durant and Claude Yoder ~ would be leaving Guy Carpenter and joining
Gardner at Lockton Global Re.

8. On April 19, 2019, my team and i presented our RFP to Client A at an in-person
meeting that lasted approximately two hours. We were advised at that meeting that no other RFP
meetings with competitors had been scheduled as of that date, and that Guy Carpenter had made
an effective presentation. Client A advised that they expected to be making their final decision
before the end of May 2019.

9, On May 6, 2019, my team and I again visited Client A to discuss their North
American business for the year 2020. At the conclusion of that meeting, one of Client A’s team
members advised me that Guy Carpenter was “looking good” regarding winning the RFP for a
portion of Client A’s international reinsurance placement.

li. Defendants’ Solicitation of Client A

i0. On Friday, May 24, 2019, 1] received a call from Client A’s CEO who informed
me that a team from Lockton had just visited Client A the previous day at its corporate
headquarters to pursue the same international book of business that Guy Carpenter had pitched

for in its RFP on April 19, 2019. As noted above, Lockton is a competitor of Guy Carpenter’s
Case 1:19-cv-05062-PAE Document 13 Filed 05/31/19 Page 4 of 6

From:FRIPP ISLAND GLUS OFFICE 6849 833 9079 05/29/2019 15:42 #927 P.0O05/007

that had just recently hired Gardner, Durant, and Yoder, each of whom began working at
Lockton in early May 2019.

[ds Soon thereafter, | learned from a Client A participant at that meeting (who read
me the names on the business cards of the four Lockton Re employees who were present at that
business pitch meeting) that Durant and Yoder were among the four from Lockton who were
pitching for Client A’s business at that May 23, 2019 meeting. ] was shocked to learn that
Durant and Yoder, who had left Guy Carpenter less than three weeks earlier, had participated in
this meeting. Moreover, | was aware that Gardner was serving as Chief Executive Officer of
Lockton Global Re, and that Durant and Yoder were both working direcily for him.

IV. My Business Interactions With The Defendants When They Were At Guy
Carpenter

12. ] had various discussions and business interactions with Gardner about Client A
when he was the CEO of North America Operations at Guy Carpenter. As noted above. Gardner
and | both attended a meeting with Client A on February 28, 2019 (seven days before he
announced his resignation from Guy Carpenter), and Gardner had, for several years, helped to
strengthen and maintain Guy Carpenter’s relationship with Client A. Gardner also had access to
and knowledge of highly detailed and confidential information regarding Client A, including but
not limited fo its reinsurance programs and needs. Gardner and I had a close working
relationship; I reported to him directly for several years, and he set my commpensation every year
until his resignation.

13. Durant, in his capacity as Guy Carpenter’s Head of Sales and Segments, also

likely would have had access to confidential and proprietary information concerning clients in

Guy Carpenter's property and casualty Segments (which were among the Company’s various

A
Case 1:19-cv-05062-PAE Document 13 Filed 05/31/19 Page 5 of 6

S45 5838 9079 GS/So/ 2019 S42 #927 F.0OO06/ 007

FromcrRIPP ISLAND CLUB OFFICE

business Segments that Durant managed). This ineluded confidential information, such as
pricing and revenue data, relating to Client A.

14. Yoder and I had several interactions over the past two years, For example. he
sent me emails stating that he was interested in having business conversations with certain of my
clients, including Client A specifically, about the initiatives he was working on in connection
with “Insurfech” (a complex field in which companies use technological innovations to create
efficiencies or other improvements in the insurance industry). Among Yoder’s InsurTech
initiatives was the Guy Carpenter proprietary program, “GC Genesis,” which uses proprietary
technolovy to match Guy Carpenter’s clients with InsurTech partners.

15. On January 28, 2019, just a little more than one month before he announced his
resignation from Guy Carpenter, Yoder presented at the “Executive Roundtable Seminar and
Board of Directors Meeting” held in Naples, Florida—a three-day, high-profile learning and
networking conierence sponsored by the American Property Casualty Insurance Association.
Yoder presented on the topic “Data, Analytics, and Technology: Fundamental Forces Driving
InsurTech,” which. as 1] noted, was among Yoder’s areas of expertise.

16, At the request of the CEO of Client A, I facilitated a one-on-one meeting at that
January 2019 conference between the CEO and Yoder specifically to discuss Guy Carpenter’s
GC Genesis program, and how it could benefit Chent A. The CEO advised me that the two of

them met during that conference to discuss GC Genesis and InsurTech.

tn
Case 1:19-cv-05062-PAE Document 13 Filed 05/31/19 Page 6 of 6

FromiFRIPP ISLAND CLUB OFFICE 8434 838 SCG79 Os5/29/2019 16:43 #HOa7 PLOOT/O007

  

i declare under penalty of perjury that the foregoing is true and correef.

Executed on May 29, 2019

 

Hartwell Dew
